Citation Nr: 0821543	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1958 to March 1962.  This matter is before the Board of 
Veterans' Appeals (Board) from a February 2006 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to his service or to any event therein.

2.  Tinnitus was not manifested in service and is not shown 
to be related to the veteran's service, or to any event 
therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1112, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a May 2006 letter 
advised the veteran of disability rating and effective date 
criteria.  Any timing deficiency as to such notice is non-
prejudicial, as service connection is not being granted, and 
rating and effective date matters are moot.

The veteran's March 1962 service medical records (SMRs), and 
private post-service treatment records are associated with 
the claims file.  The RO arranged for a VA examination in 
January 2006.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  (See Ledford v. 
Derwinski, 3 Vet. App, 87, 89 (1992)), The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of an organic disease of 
the nervous system (here SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The veteran's service separation document, DD Form-214 
reflects that his military occupational specialty was boiler 
operator helper.  His SMRs are silent for any complaints, 
findings, or diagnosis related to hearing loss or tinnitus.  
On service separation examination in March 1962, the 
veteran's ears normal on clinical evaluation.  Whispered 
voice hearing was 15/15, bilaterally.  

On examination for Reserve Service in March 1964, no 
complaints or findings pertaining to hearing loss or tinnitus 
were noted.  On clinical evaluation, the veteran's ears were 
normal.  Whispered voice hearing was 15/15, bilaterally.  

In his claim for disability benefits received in May 2005, 
the veteran indicated that he was seeking service connection 
for hearing loss and tinnitus.  He did not provide any 
information in the portions of the application seeking 
identification of any treatment providers, or when the 
disabilities began.  

In a May 2005 letter, C.H., M.D., advises that he evaluated 
the veteran for a complaint of chronic tinnitus.  Dr. C.H. 
noted that he found the veteran to have both SNHL and 
conductive hearing loss, that his tinnitus was related to the 
SNHL, and that the SNHL component was typical of noise 
induced hearing loss.  
On January 2006 VA examination, the veteran related that 
during service he was assigned to the fire room of an 
aircraft carrier, and that ear protection was not provided.  
Postservice, he worked as a butcher/meat cutter.  He claimed 
the work was not particularly noisy.  He reported a long 
history of bilateral hearing loss and bilateral constant 
tinnitus; he felt they arose in service.  

Audiometric testing revealed that puretone thresholds, in 
decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
15
35
40
40
LEFT
5
15
35
45
50

Speech recognition scores were 96 percent for the right ear 
and 92 percent for the left ear.  The assessments were 
bilateral constant hearing loss and tinnitus.  The examiner 
opined that there was adequate clear and convincing evidence 
to rebut the veteran's contention that his hearing loss and 
tinnitus were incurred while he was on active duty.  It was 
noted that, not only did the veteran have normal hearing 
recorded at service separation, but he also had normal 
hearing on (Reserve service) examination two years after 
separation from service, and no complaints of hearing loss or 
tinnitus recorded at that time.  The examining physician also 
noted that the veteran's levels of hearing at time of 
examination were very consistent with his age of 64 at time 
of examination.  The examiner opined that the most likely 
etiology of the veteran's hearing loss and tinnitus would be 
age related factors (presbycusis). It was the examiner's 
opinion that it is less likely than not that the veteran's 
hearing loss and tinnitus were related to service.  The 
examiner noted that the veteran's employment, social, and 
daily activity functioning should not be adversely effected 
by the disabilities.  

In a March 2006 letter Dr. C.H. opined that the SNHL 
component of the veteran's hearing loss (which represented a 
majority of his hearing loss) was typical of noise-induced 
hearing loss, and would have been accumulated over his 
lifetime, would have first appeared subtly after the first 
exposure, and would have worsened with subsequent exposures.  
Dr. C.H. further explained that as he was not privy to 
information regarding the extent of the veteran's noise 
exposure in the military and at places of employment (he 
first saw the veteran 1 year prior), he could not opine a to 
when the hearing loss began.  

Inasmuch as a hearing loss disability and tinnitus are not 
shown to have been manifested in service, and SNHL was not 
manifested in the first postservice year, service connection 
for such disabilities on the basis that they became manifest 
in service and persisted, or on a presumptive basis (for SNHL 
as chronic organic disease of the nervous system under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.  Consequently, 
what he must show to establish service connection for the 
hearing loss and tinnitus is that they are somehow otherwise 
related  to his service.  See Ledford v. Derwinski, 3 Vet. 
App, 87, 89 (1992).

The evidence, both private and VA, amply shows that the 
veteran has a hearing loss disability by VA standards (as 
defined in 38 C.F.R. § 3.385), and also has tinnitus.  It is 
also not in dispute that he was exposed to a noisy 
environment in service.  The competent evidence pertaining to 
the matter of a nexus between the veteran's noise exposure in 
service and his current hearing loss and tinnitus consists 
essentially of the opinions/statements by Dr. C.H. and by the 
January 2006 VA examiner.  Both are medical doctors and are 
deemed competent to offer opinions in the matter of medical 
nexus.  The probative value of their opinions lies in the 
extent to which they are familiar with the record, the degree 
of certainty in which they express the opinion, and the 
explanation they provide.

The letters by Dr. C.H. indicate that he is not familiar with 
the veteran's medical history (he did not review the claims 
file).  What is even more significant is that Dr. C.H. does 
not directly offer an opinion regarding the etiology of the 
veteran's hearing loss and tinnitus (and indicates in essence 
that because the has insufficient information he is unable o 
do so).  By inference, the letters, in attributing SNHL and 
associated tinnitus to noise exposure, may be deemed as 
generally supporting a finding of a nexus between noise 
exposure in service and the current hearing loss and 
tinnitus.  Consequently, the letters can be considered as 
somewhat, but not substantially, supportive of the veteran's 
claim.   
The VA examiner's opinion is stated in definite terms, i.e., 
"less likely than not".  The examiner reviewed the claims 
file, and expressed familiarity with the entire record.  And 
the VA examiner provided an explanation of the rationale for 
the opinion, i.e., that there was no finding of hearing loss 
or tinnitus in service, or on examination two years 
postservice.  The examiner noted that the configuration of 
the veteran's hearing loss is consistent with hearing loss 
due to the aging process (presbycusis).  The Board notes that 
the explanation provided is not inconsistent with the 
explanation provided by Dr. C.H. that SNHL due to noise 
trauma appears subtly after initial exposure and gradually 
worsens.  It is also noteworthy that there is no clinical 
evidence of hearing loss or tinnitus after service until 
2005, some 43 years after the veteran's separation from 
active service, which supports the VA examiner's opinion.  
Furthermore, the length of the interval between service and 
the initial postservice manifestation of the disabilities for 
which service connection is sought is, of itself, a factor 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

In summary, for the reasons explained above, the Board finds 
that the VA nexus opinion against the veteran's claim is the 
most probative evidence in these matters, and is persuasive.  
Accordingly, the preponderance of the evidence is against the 
claims, and they must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


